UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7229


BENNIE A. MACK, JR.,

                Plaintiff - Appellant,

          v.

D. DREW, in her individual capacity and in her official
capacity as Warden for the Federal Correctional Institute at
Bennettsville   South   Carolina;   P.    JENKINSON,  in her
individual capacity and in her official capacity as case
Manager   at   FCI    Bennettsville    South   Carolina; MS.
STONEBREAKER, in her individual capacity as Camp Counselor
at FCI Bennettsville South Carolina; R. E. HOLT, in his
individual capacity and in his official capacity as Regional
Director for the Federal Bureau of Prisons; YVONNE HINKSON,
in her individual capacity and in her official capacity as
Director of the Federal Bureau of Prisons,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Joseph F. Anderson, Jr., District
Judge. (9:09-cv-02891-JFA)


Submitted:   February 9, 2012             Decided:   February 16, 2012


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Bennie A. Mack, Jr., Appellant Pro Se.     Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Bennie     A.   Mack,      Jr.       appeals    the    district     court’s

orders denying his motions to reconsider and reinstating the

court’s   order   accepting      the   recommendation            of    the   magistrate

judge and dismissing his complaint filed pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      See Mack v. Drew, No. 9:09-cv-02891-JFA (D.S.C.

Aug. 8, 2011; July 5, 2011; Feb. 24, 2011).                       We dispense with

oral   argument     because     the    facts      and     legal       contentions    are

adequately    presented    in    the    materials         before       the   court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3